DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 4/20/2021 has been entered.
Claim Objections
The following claims are objected to because of the following informalities:  
The term “essentially consists of” in claims 47, 51-58, 61 and 64 does not properly represent a transitional phrase (see MPEP 2111.03). Examiner is interpreting the term “essentially consists of” as “consisting essentially of” (see also Applicant’s disclosure [0043]).
There is a lack of antecedent basis for: “the force“ in claims 49 and 67; and “the interior surface” in claim 62.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
62 recites the limitation "the annular inner wall" in line 2. There is insufficient antecedent basis for this limitation in the claim.
 	In light of the above indefiniteness the claims have been examined as could best be understood by the examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-49, 55 and 57-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11, 17 and 19 of U.S. Patent No. 10,947,030. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 47 of this instant application corresponds to claims 9 and 19 of the patent with regard to container, stem, seal, mounting cup and polymeric properties of the valve parts.
Claim 48 of this instant application corresponds to claims 10 and 17 of the patent. 
Claim 49 of this instant application corresponds to claim 9 of the patent.
Claims 55 and 57-58 of this instant application corresponds to claim 19 of the patent.
Claim 59 of this instant application is identical to claim 11 of the patent.
Claim 60 of this instant application corresponds to claim 10 of the patent.
Claims 61 and 63-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 and 15-19 of U.S. Patent No. 10,947,030 in view of Smith (US 2016/0368700).
Claims 61 and 63 of this instant application corresponds to claims 9-10 and 19 of the patent with regard to container, stem, seal, mounting cup, free of gasket and polymeric properties of the valve parts. The patent is silent in disclosing a container body including a lip at one end thereof, and a mounting cup coupled to the lip of the container body to mount the valve on the container body and the container is free of a separate gasket forming a seal between the lip of the container body and the mounting cup. However, Smith teaches a container body (22L) including a lip (area 32L) at one end thereof, and a mounting cup (22U) coupled to the lip of the container body to mount the valve on the container body (see fig.2A); and the container is free of a separate gasket forming a seal between the lip of the container body and the mounting cup ([0050], seal 58 is not a gasket). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Smith with regard to the lip and free gasket into the container of the patent, in order to offer a simple and cost effective device.
Claim 64-65 of this instant application corresponds to claim 17 of the patent.
Claim 66 of this instant application is identical to claim 11 of the patent.
Claim 67 of this instant application corresponds to claim 9 of the patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 47-48, 58-61 and 64-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2016/0368700).
Regarding claim 47, Smith discloses a valve (22U, 26, 28) for dispensing flowable product from a container body (22L fig.1-3) under pressure ([0026]), the valve comprising: a stem (28) including a stem body defining a passage (see passage in fig.1C) therein, and a disc at a lower portion of the stem body (bottom portion of 28); a seal (26) coupled to the stem body, the seal including a seat (bottom portion of 26) sealingly engaging the disc of the stem when the valve is closed (seat of 26 in contact with the bottom portion of 28, see fig.2A), a neck extending from the seat and surrounding at least a longitudinal portion of the stem body (see fig.2A, the neck of 26 encompasses portion of the stem of 28); and a mounting cup (22U) configured to mount the valve to the container (see fig.2A-B-C), the mounting cup including a base (upper wall of 22U) and a sidewall (sidewall of 22U) extending from the base, wherein the base defines an opening (24 in fig.1C) through which the stem and the seal extend such that the sidewall of the mounting cup surrounds at least respective longitudinal portions of the stem body and the neck of the seal (see fig.2A), wherein the stem essentially consists of polypropylene (PP) or a material having a density less than water ([0040], option of having polyolefin material, the density of polyolefin is .960 g/cm³ which is less than density of water), wherein the seal essentially consists of a thermoplastic elastomer (TPE) ([0029], “TPE”) having a density less than water or another material having a density less than water ([0040], option of having polyolefin material, the density 
Regarding claim 48, Smith discloses in combination with the container body, wherein the valve is secured to the container (via 22U), wherein the container body comprises polyethylene terephthalate (PET) ([0042]).  
Regarding claim 58, Smith discloses the mounting cup essentially consists of polyethylene terephthalate (PET) ([0042], “PET”).
Regarding claims 59, Smith discloses the valve is free from metal ([0040]).  
Regarding claim 60, Smith discloses the valve is free of a gasket that forms a seal between a lip of the container body and the mounting cup ([0050], no gasket).
Regarding claim 61, Smith discloses a container for a flowable product (fig.1-3) comprising: a container body (22L) including a lip (area 32L) at one end thereof, and a valve (22U, 26, 28) configured to dispensing flowable product from the container body under pressure ([0026]), the valve comprising: a stem (28) including a stem body defining a passage therein (see passage in fig.1C), and a disc at a lower portion of the stem body (bottom portion of 28); a seal (26) coupled to the stem body, the seal including a seat (bottom portion of 26) sealingly engaging the disc of the stem when the valve is closed (seat of 26 in contact with the bottom portion of 28, fig.2A), a neck (upper portion of 26) extending from the seat and surrounding at least a longitudinal portion of the stem body (see fig.2A, neck of 26 encompasses 28); and a mounting cup (22U) coupled to the lip of the container body to mount the valve on the container body (fig.2A), the mounting cup including a base (upper wall of 22U) and a sidewall (sidewall 
Regarding claim 64, Smith discloses the container essentially consists of plastic ([0027]).  
Regarding claim 65, Smith discloses the container comprises polyethylene terephthalate (PET) ([0035]).  
Regarding claims 66, Smith discloses the valve is free from metal ([0040]).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 51-52 and 56-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 2016/0368700) in view of De Schrijver (US 2013/0200111) and Shi (CN 106409404).
Regarding claims 51-52 and 56, Smith discloses the seal essentially consists of a thermoplastic elastomer (TPE) ([0029], [0042]), wherein the mounting cup essentially consists of polyethylene terephthalate (PET) ([0042], “PET”).
	Smith is silent in disclosing the stem essentially consists of polypropylene (PP); and the thermoplastic elastomer (TPE) seal having a density less than the density of water. However, De Schrijver teaches the stem (6) of aerosol container (1) consists of polypropylene (PP) (claim 9); and its seal or grommet (8) is made of thermoplastic elastomer (TPE) (claim 8 and [0033]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the stem and the seal of Smith to PP and TPE as taught by De Schrijver, in order to offer a relatively inexpensive material that possesses high flexural strength; and an eco-friendly recyclable material. Further, Shi teaches the commonality of making a material that is made of TPE with a density of less than the density of water (see attached translation, page 3, ll.3-4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the seal of Smith and De Schrijver in combination to a TPE material as taught by Shi, in order to overcome the gravity and floating on the water surface (see Shi, page 2, ll.28-30).
Regarding claim 57, Smith discloses the mounting cup essentially consists of polyethylene terephthalate (PET) ([0042], “PET”).
Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 2016/0368700) in view of De Schrijver (US 2013/0200111).
Smith is silent in disclosing the stem essentially consists of polypropylene (PP).
However, De Schrijver teaches the stem (6) of aerosol container (1) essentially consists of polypropylene (PP) (claim 9). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the stem of Smith to PP as taught by De Schrijver, in order to offer a relatively inexpensive material that possesses high flexural strength.
Claims 54-55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 2016/0368700) in view of De Schrijver (US 2013/0200111) as applied to claim 53 above, and further in view of Shi (CN 106409404).
Regarding claim 54, Smith and De Schrijver in combination are silent in disclosing the thermoplastic elastomer (TPE) seal having a density less than the density of water. However, Shi teaches the commonality of making a material that is made of TPE with a density of less than the density of water (see attached translation, page 3, ll.3-4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the seal of Smith and De Schrijver in combination to a TPE material as taught by Shi, in order to overcome the gravity and floating on the water surface (see Shi, page 2, ll.28-30).
Regarding claim 55, Smith discloses the mounting cup essentially consists of polyethylene terephthalate (PET) ([0042], “PET”).
Allowable Subject Matter
Claims 49 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 62-63 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Stern (US 2013/0153674).
Regarding claims 47 and 61, Stern discloses a container for a flowable product (fig.1-5) comprising: a container body (12) including a lip at one end thereof (lip at upper end, see fig.1A), and a valve (16) configured to dispensing flowable product from the container body under pressure ([0120]), the valve comprising: a stem (22) including a stem body defining a passage therein (marked area 70), and a disc (76) at a lower portion of the stem body; a seal (62, 64, 66, 68) coupled to the stem body, the seal including a seat (62) sealingly engaging the disc of the stem when the valve is closed (fig.2), a neck (areas 64, 68) extending from the seat and surrounding at least a longitudinal portion of the stem body; and a mounting cup (20) coupled to the lip of the container body to mount the valve on the container body (fig.2), the mounting cup including a base (40) and a sidewall (38) extending from the base, wherein the base defines an opening (at the center of 40) through which the stem and the seal extend such that the sidewall of the mounting cup surrounds at least respective longitudinal 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BOB ZADEH/Examiner, Art Unit 3754